Citation Nr: 1341789	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 24, 2002 rating decision with respect to the assignment of an effective date of October 16, 2001, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an earlier effective date for the grant of TDIU on the basis of CUE in a December 2002 rating decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2012; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

The Veteran's allegations with respect to CUE in a December 24, 2002 rating decision regarding an effective date of October 16, 2001 for the award of TDIU amount to no more than allegations of failure in VA's duty to assist and a disagreement with how VA evaluated, assessed and weighed the evidence.


CONCLUSION OF LAW

The claim of CUE in a December 24, 2002,  rating decision regarding the effective date for the award TDIU is not valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded TDIU in a December 24, 2002, rating decision.  The effective date assigned in that rating decision was October 16, 2001-the date on which service connection for the Veteran's cervical spine disability was awarded and the date on which she was attained a combined schedular 70 percent disability evaluation for purposes of awarding of TDIU under 38 C.F.R. § 4.16(a).  

Prior to that date, the Veteran was service connected for several disabilities, most notably her lumbar spine disorder, which was 20 percent disabling; a tender upper lip scar which was 10 percent disabling; headaches which were 10 percent disabling; and, a right knee disability which was 10 percent disabling, with a combined 40 percent evaluation.  All of those service-connected disabilities were in effect since November 1, 1996-the date following the Veteran's discharge from active duty service; there were also several other noncompensable service-connected disabilities which had no bearing on the Veteran's entitlement to TDIU which were also service-connected since November 1, 1996.  The Veteran was eventually awarded a schedular 100 percent disability rating for her combined service-connected disabilities on August 10, 2004.  

The Veteran did not file a notice of disagreement with the effective date assigned in the December 2002 rating decision within one year of that decision.  Accordingly, the Board will address this claim on the basis of asserted CUE in the December 24, 2002 rating decision, rather than as a claim for an earlier effective date, as there can be no free-standing claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that there are no free-standing claims for earlier effective dates; after a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error).

Thus, the issue in this case is whether the Veteran should have been assigned an award of TDIU prior to October 16, 2001 in the December 24, 2002 rating decision on the basis of CUE in that decision.  The Board finds that the Veteran has not pled CUE with specificity in this case such that a claim for CUE has actually been raised which can be adjudicated at this time.  Accordingly, the Board will dismiss the claim at this time without prejudice, as discussed below.

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2013).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2013).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has indicated the following with respect to whether CUE was present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354  (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

As an initial matter, the Board notes that the Veteran has asserted that she should be awarded TDIU on August 21, 1996-the same date on which she was determined to be unemployable by the Social Security Administration (SSA).  

Review of the claims file compels the finding that the Veteran was not service connected for any disabilities until November 1, 1996-the date following her discharge from active service and the date on which she would be first eligible for VA benefits.  Consequently, insofar as the Veteran asks for any benefits prior to November 1, 1996, the Board notes that the Veteran cannot be awarded TDIU benefits prior to that date as she is not considered a Veteran prior to that date, nor is the necessary predicate of having service-connected disabilities that cause unemployability met prior to November 1, 1996.  Prior to November 1, 1996, the Veteran was an active duty servicemember and cannot be awarded VA benefits for any period of time prior to that date.

As another initial matter, the Veteran has argued in her substantive appeal that records from rheumatology demonstrate that since 1999 she has suffered from fibromyalgia and that such history was not taken into account in the December 2002 decision.  

The Board notes that the Veteran is currently service connected for fibromyalgia at 40 percent disabling since August 10, 2004.  The Veteran's argument does not make any sense in the context of her CUE claim as advanced because fibromyalgia was not a service-connected disability at the time of the 2002 rating decision.  Accordingly, the Veteran's 1999 history of fibromyalgia was correctly not considered at that time as determinations of TDIU at that time should have only considered then-service-connected disabilities, and could not have contemplated some future service-connected disability and its effect on the Veteran's employability.

Moreover, insofar as the Veteran argues that all of her presently service-connected disabilities and their history are relevant to the question of whether she was unemployable prior to October 16, 2001, regardless of whether she was service-connected for that disability in December 2002 or not, is misplaced and legally incorrect.  

In short, the Board points out that CUE claims are essentially made on the basis of solely the evidence of record at the time of the determination alleged to be erroneous, and the law at the time that adjudicatory action occurred.  In terms of TDIU, this means that determinations of unemployability are based solely on service-connected disabilities and their effect on the Veteran's employability at the time the determination was made.  See 38 C.F.R. § 4.16.

The Veteran would have VA go back and reassess her past unemployability and the history and effect on her past unemployability every time a new disability is service connected, without regard to the finality of decisions.  Such is not the current or past practice of VA, nor does that practice appear to be in accordance with the statutes and regulations regarding entitlement to TDIU, finality of decisions, or collateral attacks for CUE.  In fact, the Veteran's argument is incorrect given the clear law noted above that determinations of CUE are made with regard to the law and facts of record at the time the decision was made.  See Damrel, supra.

In light of that provision with respect to claims for CUE, the Board additionally notes that the Veteran's newly submitted lay statements in 2012 from her husband, sister, niece and son with regards to the Veteran's history of disability and unemployability-regardless of their competency to opine on such matters-cannot be considered in this case, as those statements were not of record at the time of the December 2002 decision.  

The Board further notes that insofar as the Veteran states in her substantive appeal that the Board should consider evidence that a Decision Review Officer used in a 2004 decision or a SSA decision that was rendered in 2004, the reasoning as to why those allegations will not be considered is the same-such evidence cannot be considered in a CUE claim as it was clearly not of record at the time of the 2002 decision.

Turning to the Veteran's additional allegations, the Veteran asserts in her notice of disagreement that VA erred in December 2002 by failing to defer a decision at that time in order to obtain her SSA records associated with a favorable September 2002 SSA decision, which she submitted on September 27, 2002.  With regards to this, the Board notes that such is not an allegation of CUE as this argument alleges a breach in VA's duty to assist; it alleges that the claim was decided on an incomplete record in December 2002, rather than a record that was incorrect.  That allegation cannot form the basis of a claim for CUE in this case.  See Tetro, supra.

Likewise, the Veteran asserted in her notice of disagreement and substantive appeal that VA failed to properly submit the entire record to the Director of Compensation and Pension for extra-schedular consideration as required under 38 C.F.R. §§ 3.321 and 4.16.  The Board again finds that such allegation constitutes an allegation of breach of VA's duty to assist.  Therefore, that allegation also cannot form the basis of a claim for CUE.  See Id.

Next, the Veteran has essentially argued that the fact that SSA found her to be unemployable in 1996 means that VA should have likewise found her to be unemployable on the same date.  In other words, she argues that VA is bound by SSA's determination that she was unemployable and therefore should award TDIU benefits back to November 1, 1996 on the basis of SSA's decision that she was unemployable.  

First, as pointed out above, this argument clearly has no merit with regards to any claim prior to November 1, 1996, as the Veteran was not eligible for VA benefits prior to that date.

Secondly and more importantly, VA is not bound by the determinations of SSA.  See 38 U.S.C.A.  7104(c); 38 C.F.R. § 19.5; Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992) (while VA is not bound by the determination made by SSA, although such evidence is "pertinent"); Martin v. Brown, 4 Vet. App. 136, 140 (1993); cf. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA has a duty to assist the Veteran in obtaining SSA records if such are determined to be reasonably relevant to the claim). 

The Board finds that the Veteran's argument with regards SSA's decision being determinative does not raise a valid CUE claim, but rather is merely a disagreement with how the evidence of record at that time was assessed and evaluated.  The Board notes that no allegation with VA's application of the law is given with regards to the SSA decision other than it should have controlled VA's finding with regards to unemployability.  As noted above, VA is not bound by such determinations and is free to assess the evidence of record, including the SSA's conclusions, against other evidence of record.  Thus, this allegation cannot form the basis of a claim for CUE.  See Crippen, supra.

Moreover, the Veteran repeatedly argues that she "was denied an increase [in disability evaluation for her service-connected disabilities in a May 2002 rating decision] because my entire medical and employment history was not addressed in [the May 2002 decision].  This was crucial evidence in making a final decision for extra-schedular rating."  She proceeds to argue that the December 2002 rating decision did not address a Medical Board opinion from April 1996, which noted that she was not likely to become fit to return to full duty in the foreseeable future.  The Veteran argues that the same evidence of record that was used to deny increased evaluations in the May 2002 rating decision was used to eventually award TDIU in December 2002.

The Board notes that insofar as the Veteran asserts that the same evidence was of record in May 2002 and was used as the basis for her unemployability determination in December 2002, the Board does not understand the Veteran's argument.  The May 2002 does not address the Veteran's TDIU claim and the Board does not understand what relevance the argument advanced serves.  The Board, however, can state that whatever evidence was of record in May 2002 was likely available for consideration in the December 2002 rating decision.  Indeed, the RO, when it took action in December, awarded TDIU effective from a date prior to the May 2002 decision, namely October 16, 2001.  

If the Veteran's argument is that the TDIU claim should have been addressed earlier than it was, such an argument does not amount to an argument of error in the rating that was made by the December 2002 decision.  

Finally, the Veteran has noted that she was awarded unemployability in the SSA favorable decision in September 2002 on the basis of her service-connected disabilities, and therefore that evidence should be taken as evidence of an inability to work at least as far back as 1998.  A review of the Findings section of the SSA Administrative Law Judge (ALJ)'s September 2002 SSA decision notes that the Veteran was unemployable since August 21, 1996 and that she had "the following severe impairments:  degenerative disc disease in the cervical and lumbar spine with radicular symptoms in both upper and lower extremities, status post laminectomy surgery in 1995."  

The Board notes that the Veteran's assertion that the evidence prior to October 16, 2001, demonstrated entitlement is flawed.  The SSA decision relied on both cervical and lumbar spine disabilities.  The evidence in the VA record demonstrates that both of those disabilities became service connected disabilities effective from October 16, 2001, when the cervical spine disability was awarded.  The December 2002 decision did not address effective dates for the award of service connection for these disabilities because such questions had not been raised at the time.  The argument regarding how the RO should have viewed the SSA determination is merely a disagreement with how the facts were evaluated or weighed, and consequently cannot amount to a valid claim of CUE.   

The Veteran additionally argues that evidence that she failed in an attempt to work in 1998 was not addressed in decisions prior to the December 2002 rating decision, and that fact appeared to be a key fact used to find in her favor in December 2002.  The Board first notes that such allegations are broad-based allegations regarding some unnamed rating decision(s) prior to December 2002; thus, such is not pled with the specificity necessary for CUE claims.  Regardless, the Board notes that this is not a valid claim for CUE as it disputes how facts were weighed and evaluated.

As the Veteran sums up in point 7 of her notice of disagreement, "In light of these errors addressed, if all the evidence related to my claim for an increase would have been thoroughly addressed before a final decision was made on either decision dated 22 May 2002, 25 September 2002, or 24 December 2002, I believe TDIU would have been awarded with an effective date from 21 August 1996 to 16 October 2001 would have been awarded IAW 38 C.F.R. § 3.321(a); 38 C.F.R. § 3.321(b)(1)."  

Despite mis-citing the extraschedular provisions related to TDIU (which is 38 C.F.R. § 4.16(b)), the Board notes that the summary argument in point 7 captures the entirety of the Veteran's CUE allegations on appeal, and why the Board cannot find that they are valid claims for CUE.  The Veteran disagrees with how VA weighed, discussed and evaluated the evidence of record, and she wishes to have such re-evaluated and re-assessed.  This cannot be the basis of a claim for CUE.  None of the Veteran's allegations is that VA misapplied the law and facts of record at the time of the December 24, 2002 rating decision.  

The Veteran was not service connected for her cervical spine disability until October 16, 2001; at that time, the Veteran's combined schedular evaluation for service-connected disabilities combined to 70 percent necessary for schedular entitlement to TDIU.  Such is the assigned date of the award for TDIU in this case.

The Board notes significantly that in none of her statements does the Veteran point to any evidence associated in the record prior to September 27, 2002 (the date of receipt of her favorable SSA decision) which demonstrates that she was unemployable due to her service-connected disabilities which were service-connected prior to October 16, 2001, or that compels a finding of unemployability on an extraschedular basis prior to that date.  

In short, the Board reiterates that the Veteran's allegations do not amount to a valid claim of CUE as those allegations are either allegations of duty-to-assist violations, or disagreement with how VA weighed and evaluated evidence, or amount to broadly stated disagreements with earlier decisions that are not the subject of this appeal.

In light of the above, the Board finds that the Veteran has not sufficiently made a valid claim of CUE in this case.  As the arguments raised in the record do not meet the specificity required for allegations of CUE, the Board will therefore dismiss the Veteran's claim without prejudice.  Id; see also Hillyard v. Shinseki, 24 Vet. App. 343 (2011) (holding that there is a difference between the Board and RO decisions with respect to CUE claims, particularly in light of Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 699 (Fed. Cir. 2000) and 38 C.F.R. § 20.1409(c) which note that Board decisions of CUE cannot be re-challenged and are to dismissed with prejudice on subsequent attempts, while RO decisions are not subject to similar treatment).


ORDER

The claim of CUE in a December 2002 rating decision, regarding an award of TDIU effective from October 16, 2001, is dismissed without prejudice.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


